 LOCAL25, IBEWLocal 25,InternationalBrotherhood of ElectricalWorkers,AFL-CIOandEugene Iovine,Inc. Case29-CC-301January 31, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn September 26, 1972, Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited exceptions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and finds, in accord with certain exceptions ofRespondent, that the complaint herein should bedismissed in its entirety. The Board has thereforedecided to affirm only those rulings, findings, andconclusions of the Administrative Law Judge whichare consistent with its Decision herein.1.The Administrative Law Judge found, and weagree, that the confrontation between pickets and aneutral delivery man, Christie, on January 3, 1972,did not result in a violation of 8(b)(4)(i)(B). However,in adopting the finding of the Administrative LawJudge, we rely solely upon the absence of credibleevidence that the pickets either impeded Christie'saccess to the jobsite or orally induced him to refrainfrom crossing the picket line.2.The Administrative Law Judge further foundthat Respondent's picketing at the construction siteviolated Section 8(b)(4)(i) and (ii)(B). In so finding,theAdministrative Law Judge reasoned that thepicketing was not conducted in compliance with theMoore Dry Dock Irequirement that picketing beconfined to periods when "the primary employer .. .[is] . . . engaged in its normal business at thesitus."This conclusion was based solely on evidence thatpickets,who were present each week, Mondaythrough Friday, between December 21, 1971, andJanuary 24, 1972, remained at the jobsite on 3 dayswhen primary employees were not working. In alliSailors'Unionof thePacific,AFL (Moore DryDockCompany),92NLRB 547.2Local 3, LB E W (New Power Wire and Electric Corp),144 NLRB1089, enfd. in pertinentpartsub nom New Power Wireand ElectricCorp. andP & L Services, Inc v N L R. B,340 F 2d 71 (CA. 2)See alsoSeafarersInternationalUnion of North America,Atlanticand GulfDistrict,Harbor andInlandWaterways Division,AFL-CIO [Salt Dome Production Co.] v.N.L.R B,265 F.2d 585, 590.531other respects, the picketing was concededly incompliance with theMoore Dry Dockstandards forpermissible common situs picketing.Respondent excepts to the violation found by theAdministrativeLaw Judge,arguing that, undersettled Board authority,the evidence he relied uponwas insufficient to establish that the primary employ-er, at anytime during the picketing,was not engagedin normal business operations at the situs.We findmerit in Respondent's exceptions.InNew Power Wire and Electric Corp.,2the Boardheld with court approval that, in a context similar tothat before us here,the absence of employees of theprimary employer does not furnisha perse basis forfinding that the primary employer is not engaged initsnormal business at the common situs. Theconclusion of the Administrative Law Judge in thiscase cannot be reconciled with that injunction. Wearenot confronted with a situation where theabsenceof primaryemployees is one factor amongother evidencing a secondary objective.3Here, theabsence of the primary employees was plainlytemporary, with undisputed evidence showing that(1) during the entire duration of the picketing, theprimary employer's (Iovine's)work remained in anuncompleted state;(2) lovine's electrical work wasperformed on an intermittent basis, depending uponcompletion of certain other basic construction work;and (3) neither Iovine nor the Respondent had anyway of knowing in advance when lovine would havecome to the jobsite to do its work and Respondentcould not foretell whether the primary employees,though absent,would not returninstanter.In thecircumstances, and in accordance with settled Boardprinciples,4 the absence of primary employees hereindid not in itself establish that anobjectof Respon-dent'spicketingwas to enmesh neutrals in itsprimary dispute with lovine. It being undisputed thatthe picketing conformed in all other respects withMoore Dry Dockstandardsand as there is no otherevidence of a secondary objective,we shall dismissthe alleged 8(b)(4)(i)and (ii)(B) allegation.Having found no substantial evidence that Respon-dent committed any of the alleged violations, weshall dismiss the complaintin itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor3Cf.Carpenters'DistrictCouncil of Milwaukee County& Vicinity(Farmers and Merchants Bank of Menomonee Falls),196 NLRB No. 60.4New Power Wire and ElectricCorp.,supra,International Brotherhood ofElectricalWorkers, Local 861,AFL-CIO(Brownfield Electric,Inc.),145NLRB 1163;Plumbers Local UnionNo 307 (Meyers Plumbing),146 NLRB888, 891-892;Plumbers Local Union No.307, AFL-CIO (Warren Zimmer-man d/b/a Zimmerman Plumbing and Heating),149 NLRB 1361, 1366-67.201NLRB No. 80 532DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The trialin this proceeding, with all parties represented,was heldbefore me in Brooklyn, New York, on May 8, and June 20and 21, 1972, upon the General Counsel's complaint datedMarch 16, 1972,1 and Respondent's answer.2In general,the issue litigatedwas whether Respondent violatedSection 8(b)(4)(i)and(ii)(B)of the National LaborRelationsAct, as amended (the Act). Particularly, thequestions for decision are as follows:1.Did Respondent engage in secondary picketing?2.Was any individual, employed by anyperson withwhom Eugene Iovine,Inc. (lovine),does business, or byany other person,induced or encouraged by means otherthan picketing to refuse to perform services for hisemployer?3.Was any person with whom lovine does business, orany other person, threatened, coerced, or restrained?4.Assuming an affirmative answer to the foregoingquestions, did an object of the conduct involved fall withinthe proscription of Section 8(b)(4)(B) of the Act?5.If it be concluded that Respondent violated Section8(b)(4)(B) of the Act, should an order, broader than usual,be entered because of Respondent's previous violations ofthe Act's secondary boycott provisions?Upon the entire record,3 upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the arguments made and the briefssubmitted,4 I make the following:FINDINGS OF FACT1.JURISDICTIONlovine, a New York corporation,is engaged in Queens,New York,in the installation and servicing of electricalequipment and related products. lovine annually purchasesand receives goods and materials valued at more than$50,000 from suppliers located outside the State of NewYork.The Town ofHempstead(Hempstead)isa politicalsubdivision of the State ofNew York.Peter PetersonConstruction Company and Farran Contracting (respec-iThecomplaint was issued pursuant to a charge filed on December 22,1971, byEugene lovine, Inc.2During the trial the complaint was amended by sinking the word"construction"from par 3;and the answer was amended to admit theallegations of pars.2, 3, 4, 7(b), 8(b), and 10(a) of the complaint.3 Issued simultaneously is a separateordercorrecting obvious inadvert-ent errors in the stenographic transcript of this proceeding.4Although all the arguments of the parties and the authorities cited bythem,whether appearing in their briefs or made orally at the trial, may notbe discussed in this Decision,each has been carefully weighed andconsidered5 In relevant portion,Sec 8(bX4XB) is as follows-Sec8...(b) It shall be an unfair labor practice for a labor organization or itsagents-tively, Peterson and Farran) are contractors in the buildingand constructionindustry.Reliable FireproofProductsCorporation (Reliable)manufactures and sells buildingconstruction material.On the foregoing facts I find that Iovine is engaged incommercewithinthe meaningof the Act.Ialso find thatPeterson,Farran,and Reliable are persons engaged in anindustry affectingcommerce within the meaning of Section8(bX4) of the Act. Finally,in this connection,I find thatHempstead is a person entitled to protection from unfairlabor practices proscribed by Section8(bX4XB) of the Act.Accordingly,Iconclude that the assertion of jurisdictionover thismatterby the National LaborRelations Board(the Board)iswarranted.Plumbers, Steamfttters, Refrigera-tion,Petroleumfttters, and Apprentices, Local 298, AFL v.County of Door, a Muncipal Corporation,et at,359 U.S.354, 358-359;UnitedStatesTrucking Corporation (Local282,International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America),146 NLRB 956,959, enfd. 344 F.2d 649 (C.A. 2); S.M. Kisner,et al.,d/b/aS.M. Kisnerand Sons,131NLRB11%, 1199;SiemonsMailing Service,122 NLRB 81, 85.If.THE LABORORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof the Act.111.INTRODUCTIONBriefly,thiscase concerns itself with Respondent'spicketing at a place where Iovine and other persons,including Peterson, were performing construction work.The purpose of the picketing, Respondent stated at theopening of the trial, was to advertise that "the wages paid[by lovine who, apparently, is not a party with respondentto a collective agreement] did not meet wages which werepaid to employees [by employers] under contract with"Respondent.The General Counsel asserts, and Respondent denies,that the picketing at the construction site was violative ofSection 8(bx4)(B) of the Acts because it occurred at timeswhen Iovine's employees were not working there. TheGeneral Counsel further asserts, and Respondent denies,that Section 8(bX4XB) was also violated by the pickets'blocking an employee of a materialman from entering thesite to make a delivery to Peterson.(4Xi) to engage in, or to induce or encourageany individualemployed by any personengaged in commerce or inan industryaffecting commerce to engage in, a strike or a refusal in the course ofhis employment to use,manufacture, process, transport, or otherwisehandleor work on anygoods,articles,materials,or commodities or toperform any services;or (u) to threaten,coerce,or restrain any personengaged in commerceor in an industryaffecting commerce,where ineither case an object thereof is:(B) forcing or requiringany personto cease using, selling,handling,transporting,or otherwisedealing in the productsof any otherproducer,processor, or manufacturer,or to cease doing business withany otherperson... Providedthat nothing contained in this clause (B)shallbe construed to make unlawful,where not otherwise unlawful,any primarystrikeor primarypicketing; LOCAL 25,IBEW533IV.PRELIMINARY FINDINGS6A.The Construction SiteAt all material times a garage was being built forHempstead at the intersection of Cerro Street and NassauAvenue in Inwood, New York. On Nassau Avenue,directly facing Cerro Street was the construction site's onlyentrance.? This was used in common by all employeesworking there.Being wide enough to accommodate trucks,the entrance was also used by employees of materialmenwhen making deliveries.As is usual in construction work, and as has already beennoted, several employers, including Iovine, were involvedin building Hempstead's garage. The location at which thiswork was done may, therefore, be considered to have beena common site,"i.e.,one where...neutral employer[s][are] engaged along with the primary employer [lovine] indifferent activities on the same premises."N.L.R.B. v.International Hod Carriers, Building and Common Laborers'Union of America, Local No. 41, AFL-CIO,285 F.2d 397,400 (C.A. 8), cert. denied 366 U.S. 903.B.The Contractors and the Dates on Which TheyWorked at the SitesHempstead let the general contract for the constructionof its garage to Peterson. Peterson subcontracted theconcrete work to Farran and ordered metal frames anddoors from Reliable. lovine received a prime contract fromHempstead to furnish and install the garage's electricalequipment.lovine's employees worked at the construction site onDecember 29, 1971, and on January 3, 4, 5, 6, 7, 21, and 24,1972.The employees of the subcontractor retained byPeterson to erect steel stairs9 performed their work onDecember 21, 1971. Farran's employees worked at the siteon January 19, 20, 21, and 24, 1972.The findings set forth in the last paragraph are based ontestimony given by Walter Bergskaug, Peterson's superin-tendent. Bergskaug further testified that "from December21, 1971 through January 24, 1972 . . . therewere [also]plumbers working on the job [as well as] carpenters, lathers... laborers [and] bricklayers." 10In contrast to his testimony as to the actual dates onwhich employees of lovine, Farran, and the subcontractorwho erected the stairs worked at the site, Bergskaug did notsay when, during the period in question, the plumbers,carpenters, lathers, laborers, and bricklayers performedtheir work; nor does evidence as to this appear elsewhereintherecord. In view of Bergskaug's inconclusivetestimony regarding the matter here under discussion andthe absence of other evidence on this point, it is my6The purposeof these findings is to furnish a frame of reference withinwhich to consider the facts relating to respondent's alleged unfair laborpractices and the conclusions to whichtheymay give rise To the extent thatthe contentionsof theparties relate specifically to the findings made heretheywill be treated here,although they,as well as the findings,may againbe considered in other contexts.TA rough diagram of the construction site was received in evidence asG.C Exh 28The complaint allegesthatRespondent violated Sec.8(bX4XB) of theAct by picketing on various dates between December21, 1971, and Januaryconclusion that the proof does not warrant a finding as tothe particular days within the time span involved thatplumbers,carpenters,lathers, laborers, and bricklayersworked at the site.Nor does the proof warrant a findingthattheyworked on any day on which employees of Iovineor of any other contractor did not work.V. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts ConcerningRespondent'sAlleged UnfairLabor Practices Related to Picketing"Respondent picketedat the location where Hempstead'sgarage wasbeing builton December21, 22, 23, 28, and 29,1971, and on each day from January 3 through January 24,1972, except Saturdays and Sundays.The pickets, two innumber,walked in frontof the onlyentrance to theconstruction sitecarryingsigns stating:TO THE PUBLIC ELECTRICIANS WORKINGON THIS JOB FOR IOVINE DO NOTRECEIVE WAGES & WORKING CONDITIONSAS GOOD AS THOSE ESTABLISHED INCONTRACTS OF LOCAL UNION 25INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS THIS SIGN IS NOTDIRECTED TO ANY OTHER EMPLOYER OREMPLOYEE ON THIS JOB AFL-CIOAs has been found, during the days on which Respon-dent's picketing was conductedIovine's employees workedat the site only on December 29, 1971, and on January 3, 4,5, 6, 7, 21, and 24, 1972. Ashas also beenfound, employeesof Peterson's stair subcontractor worked on the first day ofthe picketing and Farran's employees worked on the last 4days.Employees of other contractors, described as plumbers,carpenters, lathers, laborers, and bricklayers byWalterBergskaug,Peterson's superintendent, also performedservices at the construction site while the picketing was inprogress.However, as I previously concluded, the recorddoes not warrant a finding as to the particular days onwhich they worked while picketing was conducted or thatthey worked on any day during the picketing on whichemployees of lovine or of any other contractor did notwork. From all that appears from the evidence the onlydays on which they were present at the site might havecoincided with days on which Iovine's employees workedthere.In sum, therefore, my findings as to this branch of thecase are:1.On December 21, 1971, and on January 19 and 20,1972,Respondent picketed at the site at which Hemp-stead's garage was being built whileIovine'semployees24, 1972. The GeneralCounsel makes no contention that unfair laborpractices were committed at any other time. Accordingly,my findings as tothe dates on which contractors performed their work at the construction sitewill be limited to the period set forth in the complaint.9Thename of this subcontractor does not appear in the record.rUThenames of the contractors who employed these building tradesmendo not appear in the record.rrTheperiod encompassed by my findings as to Respondent's picketingis that set forth in the complaint;namely, December21, 1971, to January24, 1972.See, in this connection,fn. 8 above. 534DECISIONS OF NATIONALLABOR RELATIONS BOARDwere not working there, but while employees of othercontractors were working.2.On December 29, 1971, and on January 3, 4, 5, 6, 7,21,and 24, 1972. Respondent picketed at the garageconstruction site while lovine's employees were workingthere.3.The evidence does not establish that any employeesworked at the construction site on any day other than thosementioned in 1 and 2, above, on which picketing wascarried on there.B.Contentions and Concluding Findings ConcerningRespondent's Alleged Unfair Labor Practices RelatedtoPicketingRelying onMoore Dry Dock Company,92 NLRB 547, theGeneralCounsel contends that Respondent violatedSection 8(b)(4)(B) of the Act by picketingat the site atwhich Hempstead's garage was being built on the days onwhich Iovine's employees did not work there.12 I agreewith the General Counsel's position insofar as it relates tothe picketing conducted on December 21, 1971, andJanuary 19 and 20, 1972.On those days lovine's employees were not working onthe site and employees of other contractors were. Accord-ingly,Respondent's picketing did not conform to thestandards established by the Board inMoore Dry Dock,supraat 549, for determining when picketing at a commonsite is primary. Among these is one requiring that "at thetime of the picketing the primary employer [here lovine] isengaged in its normal business at thesitus."It is readilyinferablefromRespondent's unlawful picketing thatobjects thereof were to cause a cessation of businessbetween Peterson and its subcontractors, between Petersonand Hempstead, and between Hempstead and lovine.Farmers and Merchants Bank of Menomonee Falls,196NLRB No. 60;Schultz Refrigerated Service, Inc.,87 NLRB502, 505.There being, thus, a concurrence of unlawful conductand proscribed object I conclude that Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act by its picketing onDecember 21, 1971, and January 19 and 20, 1972, at thelocationwhere Hempstead's garage was being built.13Icome to a different result concerning Respondent'spicketing on other days within the period encompassed bythe complaint on which lovine's employees did not work at12As the picket signs indicate.lovine was disfavored by Respondentbecause,in its opinion,lovine's employees"do not receive wages&workingconditions as good as those established in [Respondent's] contracts" Inview of this, and considering the employers and persons involved in thisproceeding in the light of the "primary-secondary" gloss placed on Sec8(b)(4)(B)by the Board and the courts, lovine is the primary employer andall the other contractors engaged at the site and Hempstead fall into thesecondary category SeeMooreDry Dock,supra,at 549;N LR B.v. Local825, International Union of Operating Engineers,AFL-CIO,400 U S. 297,302-305.13Picketing such as was engaged in by Respondent on the dates set forthin the text induces and encourages individuals to refrain from working andcoerces and restrains persons within the meaning of Sec 8(b)(4).BoulderMaster Plumbers Association,132 NLRB 1355, 1356.14The findings which follow bear on the General Counsel's blockingcontentionAs appears in the introductory portion of this Decision, it is theGeneral Counsel's position that Sec 8(b)(4XB) was violated not only by thepicketing at the common site here involved in the absence of lovine'semployees,but also by the pickets'conduct in assertedly blocking anthe site.To provea common site picketing violation ofSection 8(bx4)(B) of theAct on the theory advanced bytheGeneralCounsel notonly must it be shown that thepicketing occurred at the site in the absenceof primaryemployees,but also thatsecondaryemployees,here thoseemployed by contractorsother than Iovine,were thereduring the picketing. If they,too, were not present whilethe picketing was carried on, there was no one who couldbe induced or encouraged to refuse to perform services orwho could becoerced or restrained within the intendmentof Section 8(b)(4). See,in this connection,Broadway HaleStores, Inc.,138 NLRB 315, 317-318.Having concludedthat the recorddoes not warrant afinding thatany employeesworked at the construction siteon any day on whichlovine's employeesdid not,exceptDecember21, 1971, and January 19 and 20, 1972, it is myfurther conclusion that the General Counsel has notestablished that Respondent's picketingconducted on daysother than those specifically mentioned above was viola-tive of Section 8(b)(4)(B) of the Act.C.Facts ConcerningRespondent'sAlleged UnfairLabor Practices Related to the Conduct of thePickets14On January 3, 1972, Reliable, from whom Peterson hadordered metal frames and doors,sent itstruckdriver, JuliusChristie, to the place where Hempstead's garage was beingbuilt for the purpose of delivering doors toPeterson.Christie approached the building location by driving onCerro Street directly towardits entrance.15Upon his arrival at thesite's entranceChristie sawRespondent's pickets. By reason of the direction in whichChristie was traveling the pickets were in front of his truckwhen Christie first saw them.Christiewas under standing instructions from hisemployer "not to cross picket lines." In addition, he had apersonal aversion to doing so "because [the pickets were]there with a picket sign and if we was on strike with apicket sign they wouldn't passus." 16Accordingly, Christiemade no attempt to enter the constructionarea,nor did herequest the pickets to "step aside."Instead, Christie stopped his truck and asked the pickets"if they were on strike." In response the pickets suggestedthat Christie read the picket sign.After his conversation with the pickets Christie drove toemployee of a matenalman from entering the site to makea delivery toPeterson,Hempstead's general contractorisMy finding as to Chnstie's route on this occasion is based on histestimony. In this regard,Christie stated that he"came straight down thestreet to the entrance of the place."One of the pickets testified that Christieused Nassau Avenue in coming to the site As between these two divergentaccounts it seems to me that the driver's should be given precedenceFurthermore,ifChristie had driven to the construction location via NassauAvenue,as the picket stated,he could not have come"straight down thestreet to the entrance of the place,"but would have had to make a turn inorder to enter the site(SeeG C. Exh 2) Additionally,as will appear,Christie left the site after talking to the pickets and returned a short whilelaterConcerning this, Christie testified that "the second time [he ] wascoming from a different direction[and] would have had to make a left turninto the entrance of the)obsite"All things considered,therefore,Iacceptthe versiongiven by Christieas to the route he followed in coming to the sitethe first time.16Christieisa member of a local of the Carpenters and Joiners Union. LOCAL25, IBEW535a telephone and called Reliable's office. Upon informinghis supervisor of his encounter with the pickets, Christiewas directed to go back to the building site, "find out ifthere was a shop steward [and without giving or causing]trouble . . . explain to the shop steward what [he was]delivering and see if it [was ] all right to deliver that part ofthe stuff ... .Christie returned to the construction location and againspoke to the pickets, who this time were at the side of histruck.He asked them,in accordance with his supervisor'sdirective, "if [there] was a shop steward on the job." Thepickets replied in the negative and once more suggestedthat Christie read the picket sign.17His employer's standing instructions not to cross picketlinesnot having been altered by what his supervisor hadjust told him, Christie "used [his] own judgment [and]drove away" from the site without delivering the doors toPeterson,Hempstead'sgeneral contractor.These weredelivered at a later time by another employee of Reliable.18D.Contentions and Concluding Findings ConcerningRespondent's Alleged Unfair Labor Practices Relatedto the Conduct of the PicketsThe General Counsel contends, insofar as this branch ofthe case is concerned, that on January 3, 1972, Respon-dent'spickets blocked Reliable's truck from enteringHempstead's garage construction area to deliver doors toPeterson, Hempstead's general contractor, and that in thismanner Respondent further violated Section 8(b)(4)(B) oftheAct.However, the proof does not support thiscontention.On January 3, 1972, Respondent's pickets were lawfullypatrolling across the building project's only entrance.19While they were so engaged, Reliable's truck, driven byJulius Christie, twice came to the site.On its first arrival, Reliable's truck approached the site'sentrance head on. By reason of the truck's path and theplace where the pickets were stationed they were in front ofthe truck when Christie brought it to a halt at the picketline. Itdoes not appear from the proof that the picketswould have maintained their position had Christie indicat-ed a desire to cross this line and enter the constructionarea.However, Christie did not do this. As the evidence makesclear,Christie stopped his truck not because the picketsimpeded its further progress, but because of specificstanding instructions from Reliable, his employer, not to17Christiegave conflicting testimony as to what the pickets said inanswer to his question concerning the presenceof a shopsteward. At onepoint Christie stated thatone of the pickets, on this occasion. "instructed[him ] not to argue or to pass." At a later point in his examinationChristiesaid that the pickets"didn't [ever]tell [him that he] couldn'tgo into theconstruction site,"or say much to him beyond suggesting that he read thepicket sign.Christie's latter testimony was confirmedby AndrewDuff, oneof Respondent's pickets at the site.In view of this and the conflict betweenChnstie's two statements,Ido not credit his assertion that he was"instructed,"by the pickets,"not to argue or to pass." My refusal to acceptChristie's first version as to what the pickets said should not be taken as anindication by me that Christie was, in general, an unreliable witness. "It isno reason for refusingto accept everythingthat a witnesssays because youdo not believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and notall."NLRB v. Universal Cameracross picketlines and his general disinclination to passpickets.20The recordis likewisedevoid of proofshowing that thepickets blockedReliable'struck fromentering the siteupon its second arrival there on January 3. When Christiestopped the truckon this occasionthe picketswere at itsside. That Christie did not driveinto the construction areaon this arrival was attributableto the instructions he hadreceived only afew minutes earlier during a telephoneconversation with his supervisorand not toany physicalobstacle placed in the truck's way by the pickets, who, thistime werenot even in front of the truck.In viewof the foregoing,I concludethat it has not beenestablished that Respondentviolated Section8(b)(4)(B) byany blocking action taken by its pickets with respect toReliable's truck.One furthermatter relatingto theconfrontation onJanuary 3, 1972, between the pickets and Christie,Reliable's driver, remains for consideration.Did respon-dent by itspickets' suggestionsthat Christie read theirpicket sign "induceand encourage" Christie, within themeaning of Section 8(b)(4) of the Act, torefuse to.deliverthedoors ordered by Peterson,Hempstead'sgeneralcontractor from Reliable?"[W]herea union representative,in answerto an inquiryon thematter, informsan employee [neutral toits dispute]that a picketline exists,he hasengagedin no unfair laborpractice [within themeaning of Section8(b)(4) of the Act]by suchstatement."Howard C. Edmiston,174 NLRB 996,997. It is likewise nottransgressive of Section8(bX4) for aunion agentto adviseneutral employees to usetheir ownjudgment with respect tocrossing a picket linedirected atan employer with whom the unionis in the dispute.WeyherConstructionCo., Inc., et al.,148NLRB 118, 119-120;IndependentContractorsAssociation,137NLRB 1125,1128-29, 1142.Accordingly, had Respondent's pickets, in response tothis inquiry as to whether theywere on strike,merely calledthe attention of Christie,Reliable'sdriver, to the existenceof their picketline against Iovine respondentwould nothave violated Section8(b)(4XB)of the Act.It seems to methat the pickets did no more than that when theysuggested,in answerto Christie's question,that he readtheir picketsign.Theywere,in essence, informingChristieof their picket line and inviting Christie to decide forhimself asto whether he shouldcross it.This Christie did.As he testified, he "used (his] own judgment [and] droveaway."Iconclude, therefore, that the pickets'suggestions thatCorporation,179 F.2d 749, 754 (C.A. 2), reversed on other grounds340 U.S.749.isExcept for the matter of the routefollowed by Christieupon his firstapproachto the construction site the findings made in this section of thisDecision are based on a synthesis of the evidence given by Christie,Reliable's truckdriver,Andrew Duff,one of Respondent's pickets, andWalterBergskaug,Peterson's superintendent.The quotations appearing inthe text are taken from Christie's testimony.19On the day in question,as I have found,lovine's employeeswereworking at the site and the signs carried by the pickets clearly indicated thatthe picketing was directed at lovine.20AlthoughChristie'sreluctance to cross picket lines is, perhaps,irrelevant,his employer's directive that he not do so is important.Cf. St.Bridget 's Catholic Congregation, Inc.,122 NLRB 1341, 1345. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDChristie read the picket sign did not constitute theinducement or encouragement proscribed by Section8(b)(4) of the Act.James Julian, Inc.,147 NLRB 137, 138, 140, enfd. 351F.2d 954 (C.A. 3), does not require a contrary conclusion.There,unlike the situation here,a union sent letters to itsmembers stating that "union members are all brothers inthe trades and . . . they shouldstick together andcooperate with one another." About a monthlater a tradescouncil of which the union was a constituent began topicket Julian, a general contractor, withsigns similar tothose carried by the pickets here. A member ofthe unionworking at the picketed site for one of Julian's subcontrac-tors asked an officer of the union "what the pickets werefor." In reply the union officer told the member that heshould read the picket signs and "be guided by the letter"he had received.Considering together the union officer's allusion to theletter and his direction to read the picket signs, the Boardfound that "the plain message conveyed by these state-ments was that the [union member] should honor theCouncil's picket line." Accordingly, inJulianthe Boardconcluded that the union officer's"statements .. .constituted inducement and encouragement to cease workwithin the meaning of Section 8(bX4)(i) of the Act."The obvious important factual difference between theinstant case andJulianis that there is no evidence here thatRespondent sent letters like those inJulianto neutralemployees such as Christie, Reliable's driver, or called theirattention to a similar message. Although there was presentinJulian,as there is here,a suggestion to a neutralemployee that he read the picket sign, this, alone, was notthe basis for the Board's conclusion inJulianthat theunion there "induc[ed] and encourag[ed] [neutral employ-ees] to cease work." This conclusion was founded, as theBoard's Decision makes clear, upon the amplification ofthe union officer's suggestion concerning the reading of thepicket sign by his reference to the letter.21Iam persuaded, in view of the foregoing that the resultreached by the Board inJuliandoes not require me toconclude here that the pickets' mere suggestion thatChristie read their picket sign constituted inducement andencouragementwithin the purview ofSection 8(b)(4) of theAct.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices, as found in sectionV, B, above, occurring in connection with the operations ofIovine, Peterson, and Farran set forth in section I, above,have a close,intimate,and substantial relationship totrade, traffic, and commerce among the several States and21 Itis noteworthy,in this connection,that in setting forth the reason forits unfairlabor practiceholding inJulianthe word "statements"(emphasissupplied)was twice used in the paragraph of the Decision immediatelyfollowing the heading"Concludingfindings,"therebyemphasizing that the"read the picketsigns" remark was not being considered alone, but inconjunction with the utterance concerning the letter.22See Alexander M Cutrone, d/b/a A C Electric,148 NLRB1560;NewYorkTelephoneCompany,162NLRB 703,BuildingTrades EmployersAssociation, 169 NLRB 85623To bolsterhis argument the GeneralCounsel,during the trial, pointedtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VII.THE REMEDYBecause on three previous occasions Respondent hasbeen found to have engaged in unfair labor practiceswithin the meaning of Section 8(bx4)(B) of the Act22 theGeneral Counsel urges that to remedy its current violationI recommend the entry of an order broader in scope thanthat normally entered in cases of this sort.23 The type oforder sought by the General Counsel appears, and thereason for its entry is set forth, inUnited States TruckingCorporation (U. S. Trucking),146 NLRB 956, 963-965, towhich the General Counsel referred during the trial.InU.S.Truckingthe union involved, like Respondenthere, also had been found on three previous occasions tohave engaged in unfair labor practices within the meaningofSection 8(bx4)(B) of the Act.24 These violationsoccurredwithin a period of 4 months, July throughOctober 1961. As reported inU. S. Trucking,within a yearfrom the date of its last violation, in October 1962, theunion again violated Section 8(b)(4)(B). Upon finding thisviolation the Board entered an order requiring the union to"cease and desist from secondary activities against anyperson, in order to force such persons to cease doingbusiness with U. S. Trucking or with any other primaryemployers." Such a broad order was "necessary," theBoard stated, "because of the extent to which Respondent,in the past, has deliberately engaged in such unlawfulsecondary activities."In contrast to the pattern of unfair labor practices showninU.S.Trucking.,which were concentrated within arelatively short period of 16 months, the four violations ofSection 8(bX4)(B) of the Act, including those in the instantcase, which respondent has been found to have committedencompass a time span of some 9 years. Thus, the firstoccurred in October 1963(Alexander M. Cutrone, etc.,148NLRB 1560) and the second later the same yearand early in 1964(New York Telephone Company,162NLRB 703). Respondent's next violation was found tohave taken place 3 years later, in July 1967(Building TradesEmployers Association,169 NLRB 856). From that timeuntil respondent's last brush with Section 8(bX4XB) asfound in section V, B, above, more than 4 years elapsed.Considering the 9 years intervening between Respon-dent's first and last transgression of Section 8(b)(4XB) oftheAct, the 3 years between Respondent's second andthird violations, and the 4 years between its third and lastviolations, it cannot rightly be said of respondent, as wassaid of the union inU. S. Trucking.,that it has "demon-strated [a] proclivity for engaging in secondary boycottactivities in furtherance of its labor disputes." This beingalso to three instances in which respondent was found to have engaged inunfair labor practicescovered by Sec 8(bX4XD) of the Act.While a union'sprevious violations of Sec 8(bX4XB) may betaken into account infashioninga remedy fora current violation,Iperceive no relevancy inconsidering for that purpose its past violations of another section ofthe Act.See C d;T Trucking Co.,191 NLRB No. 2.24 SeePrecon Trucking Corp.,et al,139 NLRB 1077,Twin CountyTransitMix, Inc,137 NLRB 858; J J.While Ready Mix Corp,141 NLRB424. LOCAL25, IBEWso, there appears to be no warrant for the entry of an orderas broad as that sought by the General Counsel.Sam-Jo,Inc., d/b/a Smiser Freight Service,174 NLRB 98.Accordingly, having found that Respondent has engagedin unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act my recommended Orderwill be no broader than those usually entered by the Boardin such cases.25 In my opinion,an order of this type willeffectuate the purposes of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.lovine is engaged in commerce within the meaningof Section2(6) of the Act.2.Peterson and Farran are persons engaged in anindustry affecting commerce within the meaning of Section8(b)(4) of the Act.3.Hempstead is a person entitled to protection fromunfair labor practices proscribed by Section 8(b)(4)(B) ofthe Act.4.Respondent is a labor organization within themeaning of Section 2(5) of the Act.5.By picketing on December 21, 1971, and January 19and 20, 1972, at the location of the construction ofHempstead'sgarage,thereby inducing and encouragingindividualsemployed by Farran and other personsengaged in an industry affecting commerce to engage in a537strike or arefusalin thecourseof their employment toperform any services, objectsthereof beingto force orrequire Farran and othersubcontractors of Peterson at theHempsteadgarage construction site to cease doing busi-nesswith Peterson, to force or requirePeterson to ceasedoingbusiness with Hempstead,and, in this manner, toforce or requireHempstead to cease doing business withlovine,Respondenthas engaged in and is engaging inunfair laborpracticeswithin the meaningofSection8(b)(4)(i)(B) of the Act.6.By picketing on December 21, 1971, and January 19and 20, 1972, atthe locationof the construction ofHempstead'sgarage,thereby coercingand restrainingPeterson,Farran, otherpersons engaged in anindustryaffecting commerce,and Hempsteadfor objects set forthin Conclusion of Law 5, above,Respondent has engaged inand is engaging in unfairlaborofLaw 5, above,Respondenthas engaged in and is engagingin unfari laborpractices within themeaning of Section 8(b)(4)(ii)(B) of theAct.7.Ithas not been established thatRespondent hasengagedin any otherunfair labor practiceswithin themeaning of Section 8(bX4)(B) of the Act.8.The unfair laborpractices engagedin byRespon-dent, as set forthin Conclusionsof Law 5 and 6, above,affect commerce within the meaning of Section2(6) and (7)of the Act.[RecommendedOrder omittedfrom publication.]25See, for example,Farmers and MerchantsBankof Menomonee Falls,196 NLRB No. 60.